Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Lo ilógico de la determinación tomada en el presente caso por una mayoría de los integrantes del Tribunal —al *850denegar la solicitud de reconsideración radicada por los apelantes Villafañe Fabián y Contreras Martínez— es tan patente y monumental que la misma causa profunda cons-ternación en nuestro ánimo.
El dictamen mayoritario crea un estado jurídico contra-dictorio y absurdo por cuanto, conforme al mismo, los refe-ridos apelantes deberán servir, en probatoria, unas penas de prisión en relación a conducta —práctica de la Naturo-patía— en la cual hoy en día pueden incurrir de manera legal. Dicho de manera más sencilla, y conforme lo hoy resuelto por la mayoría, los apelantes Villafañe Fabián y Contreras Martínez pueden hoy practicar la Naturopatía sin ser penalizados por ello y sin violar las condiciones de la sentencia suspendida que, precisamente, les fuera im-puesta por la práctica de la misma.
La errónea acción mayoritaria pasa por alto e ignora totalmente no sólo lo preceptuado por el Art. 4 del vigente Código Penal, 33 L.P.R.A. see. 3004, y por nuestra jurispru-dencia interpretativa del mismo, sino también las ilustra-tivas palabras, entre otras, del tratadista Maggiore a los efectos de que “cuando el Estado, quien es el único intér-prete de la conciencia jurídica del pueblo, le quita el carác-ter de delito a un hecho que anteriormente era delictivo, ello es señal de que ya no tiene interés en castigarlo. Por lo tanto, nadie deberá ser castigado por un hecho que según ley posterior no constituye delito”, (1) (Enfasis suplido.)
i — !
Luis Villafañe Fabián y Alberto Contreras Martínez fue-ron declarados culpables y convictos de infringir el Art. 9 de la Ley Núm. 22 del 22 de abril de 1931 (20 L.P.R.A. see. 39) —esto es, del delito grave de práctica ilegal de la Me-dicina— por razón de haber practicado la “Naturopatía” sin poseer una licencia expedida por el Tribunal Examina-*851dor de Médicos. Como consecuencia de dichas convicciones, fueron sentenciados por el antiguo Tribunal Superior de Puerto Rico, Sala de San Juan, a cumplir cada cual una pena de dos (2) años de reclusión bajo el régimen de la Ley de Sentencia Suspendida.
Inconformes, Villafañe Fabián y Contreras Martínez apelaron dichas convicciones y sentencias ante este Tribunal, imputándole al foro de instancia la supuesta comisión de cuatro (4) errores. Mediante opinión y sentencia en Pueblo v. Contreras, 139 D.P.R. 604 (1995), este Tribunal con-firmó las sentencias recurridas, sosteniendo que el practi-car la “Naturopatía”, sin tener la correspondiente licencia para ello, constituye práctica ilegal de la Medicinad.(2)
Los apelantes radicaron, en tiempo, una moción de reconsideración. A los fines de evaluar la misma, mediante Resolución de 9 de febrero de 1996, le concedimos término a la Oficina del Procurador General de Puerto Rico para que ilustrara “a este Tribunal sobre el efecto que pueda tener cualquier legislación, aprobada con posterioridad a la Sentencia emitida en el presente caso, sobre la referida Sentencia”. Dicha resolución se refería al hecho de que la Asamblea Legislativa de Puerto Rico, con posterioridad a la opinión mayoritaria emitida, aprobó el 28 de octubre de 1995 una “resolución conjunta” mediante la cual se le con-cedió a los naturópatas una “moratoria” de un (1) año; pe-ríodo de tiempo durante el cual éstos podían practicar la Naturopatía sin estar sujetos a ser procesados criminal-mente por la práctica ilegal de la Medicina.
El Procurador General compareció en cumplimiento de nuestra Resolución de 9 de febrero de 1996. Insatisfechos con dicha comparecencia, el Tribunal instruyó a éste —me-diante Resolución del 21 de marzo de 1996— para que “am-pliara” su comparecencia, “ello a la luz, y en específico, de las disposiciones del Artículo 4 del vigente Código Penal de Puerto Rico”. El Procurador General así lo hizo.
*852Por su parte, la Asamblea Legislativa de Puerto Rico actuó nuevamente sobre el asunto. El 19 de septiembre de 1996, y mediante la Ley Núm. 239 de esa misma fecha, la Legislatura autorizó la práctica de la Naturopatía hasta el 31 de diciembre de 1997. Ese es el “estado de derecho” actualmente vigente en nuestra jurisdicción.
HH I — I
No cuestionamos, ni está en discusión, el ‘ postulado bá-sico de nuestro ordenamiento penal de que la ley aplicable a unos hechos delictivos es aquélla vigente al tiempo de cometerse el delito”. (Enfasis suprimido.) Pueblo v. Rexach Benitez, 130 D.P.R. 273, 301 (1992). Esto es, y conforme resolviera, de manera mayoritaria, este Tribunal en la opi-nión y sentencia que originalmente emitiera en el presente caso, los apelantes Villafañe Fabián y Contreras Martínez en efecto practicaron ilegalmente la medicina en las fechas en que así se lo imputó el Ministerio Fiscal, es decir, para el mes de mayo de 1991.
Ahora bien, sobre lo que sí diferimos de la mayoría es en relación al efecto que tuvo, sobre las convicciones decreta-das, la acción legislativa de quitarle (“descriminalizar”) el carácter delictivo a la conducta, por la cual fueron convic-tos los apelantes, mediante la aprobación de la “Resolución conjunta” de 28 de octubre de 1995, y la citada Ley Núm. 239 de 1996 mientras las sentencias impuestas a los ape-lantes aún no habían advenido “firmes”', ello al amparo de las disposiciones del citado Art. 4 del vigente Código Penal.
Establece la antes mencionada disposición estatutaria que:
Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito.

Si la ley vigente al tiempo de cometerse el delito fuere distinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.

Si durante la condena se aprobare una ley más benigna en *853cuanto a la pena o al modo de ejecución la misma se limitará a lo establecido por esa ley.
En los casos de[l presente artículo] los efectos de la nueva ley operarán de pleno derecho. (Enfasis suplido.)
En cuanto a la primera oración, o párrafo, del antes transcrito artículo 4, ha expresado este Tribunal que “[e]n esta primera oración del Art. 4 del Código Penal, [ante,] está contenida la prohibición constitucional contra las le-yes ex post facto, (Art. II, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1) así como el principio de retroactividad de la ley penal más benigna”. Pueblo v. Rexach Benitez, ante, pág. 301.
Es la segunda oración, o párrafo, del mencionado artí-culo 4, alrededor de la cual gira la correcta solución de la controversia legal hoy ante nuestra consideración. Dicha oración, o párrafo, contempla la situación o alternativa de la entrada en vigor en nuestro ordenamiento de una ley que “descriminaliza” una conducta que anteriormente, y al momento de cometerse los hechos, se consideraba delictiva cuando todavía el proceso penal, iniciado al amparo de la legislación original, y la sentencia a imponerse o impuesta no es “final y firme”.
El Procurador General de Puerto Rico en sus dos (2) comparecencias postula la peregrina teoría —la cual, de manera inexplicable, acoge la mayoría de los integrantes del Tribunal— de que la segunda oración, o párrafo, del citado Artículo 4 únicamente es de aplicación al momento de dictarse, o imponerse, la sentencia a nivel del tribunal de instancia. Esto es, erróneamente sostiene el Procurador General, y la mayoría, que si la ley que “descriminaliza” la conducta entra en vigor —como en el presente caso— con posterioridad a haber sido sentenciada la persona por el tribunal de instancia, dicha ley no tiene efecto alguno so-bre esa condena, ello independientemente de que el caso esté en apelación y, en consecuencia, la sentencia impuesta todavía no sea “firme”.
Dicha peregrina y errónea teoría no encuentra apoyo ni *854en la doctrina ni en nuestras decisiones.(3) La misma es indicativa de la confusión reinante en las mentes de algu-nas personas sobre la diferencia entre una sentencia que es meramente “final” y una que es “final y firme”.
Como es por todos sabido, lo cual no amerita mucha argumentación, una sentencia “final” es aquélla contra la cual puede instarse un recurso de apelación por no haber transcurrido todavía el término, que dispone el ordena-miento, dentro del cual el convicto tiene que radicar el co-rrespondiente recurso de apelación. Una sentencia que es “final y firme”, por otro lado, es aquélla contra la cual no cabe recurso de apelación, ello por haber transcurrido el mencionado término y/o por razón de que, radicado el re-curso de apelación, el tribunal apelativo confirmó la misma y los términos de reconsideración ya transcurrieron. Así lo resolvimos desde hace más de ochenta (80) años en Bolívar v. Aldrey, Juez de Distrito, 12 D.P.R. 273 (1907).
En el presente caso, una vez sentenciados los apelantes por el foro de instancia, éstos ejercitaron en tiempo el de-recho de apelación que les concede nuestro ordenamiento jurídico. Esto es, a pesar de que las sentencias impuestas por el foro de instancia pueden ser consideradas como “finales”, las mismas todavía, y al día de hoy, no son “firmes”. *855Los casos, en consecuencia, están “vivos” y pueden ser ob-jeto de la aplicación de las disposiciones del citado Art. 4 del Código Penal.
Al respecto, nos ilustra Luis Jiménez de Asúa:
Si antes de la promulgación de la nueva ley sobreviene sen-tencia aun no irrevocable, por ser susceptible de apelación o de recurso de casación, no ofrece duda que la ley nueva más favorable al acusado debe ser la aplicable. ... También se ha reco-nocido así en Italia, después de numerosas sentencias que lo negaban. (Énfasis suplido.(4) L. Jiménez de Asúa, Tratado de Derecho Penal, 3ra ed. rev., Buenos Aires, Ed. Losada, 1964, T. II, pág. 674.
Ello no obstante, postula el citado tratadista que:
Transcurrido el término dentro del cual se admite la impug-nación de la sentencia, o declarados inadmisibles los recursos concedidos por las leyes, el fallo asume el valor de cosa juzgada-, es decir, se convierte en firme e irrevocable. La cosa juzgada, poniendo fin a la litis, establece, de modo absoluto e irrebatible, los derechos y las obligaciones de las partes, o la culpabilidad o la inocencia de los acusados. Jiménez de Asúa, op. cit,, pág. 674.
Esa es la posición que al respecto ha adoptado este Tribunal. Reiteradamente hemos resuelto que, mientras la sentencia apelada no sea “firme”, un apelante tiene derecho —al amparo de las disposiciones del citado artículo 4— a recibir los beneficios de una ley más benigna. A esos efec-tos, expresamos en Pueblo v. Figueroa Castro, 102 D.P.R. 279, 289 (1974), en lo pertinente, que:
Considerando que a la fecha en que entraron en vigor los Arts. 602 y 608 de la Ley de Sustancias Controladas, 24 L.P.R.A. sees. 2602 y 2608, estaba pendiente esta causa por ha-ber sido apelada la sentencia, el apelante tiene derecho a aco-gerse a los beneficios del Art. 404 de dicha ley, 24 L.P.R.A. see. 2404, que impone penalidades más benignas que la ley bajo la cual fue convicto. Figueroa Méndez v. Tribunal Superior, 101 *856D.P.R. 859 (1974). Cf. Padilla Figueroa v. Tribunal Superior, 101 D.P.R. 933 (1974). (Énfasis suplido.)
Años más tarde, al reiterar lo antes expresado, dijimos, en lo pertinente, en Pueblo v. Díaz Fuentes, 113 D.P.R. 290, 291 (1982), que:
En Pueblo v. Rosa Burgos, 103 D.P.R. 478 (1975), y Pueblo v. Figueroa Castro, 102 D.P.R. 279 (1974), resolvimos que de no ser firmes las sentencias impuestas en convicciones por los de-litos de posesión y transportación de narcóticos bajo las dispo-siciones de la ley de 1959, los acusados tendrían derecho a que se les modifiquen las mismas y se les sentencie bajo las disposi-ciones más benignas de la Ley de Sustancias Controladas. El Procurador General ha comparecido ante nosotros y señala, acompañando copia de la sentencia, que las aseveraciones del peticionario son correctas. El peticionario fue, en consecuencia, indebidamente sentenciado bajo un ley ya inaplicable. (Énfasis suplido. )(5)
No abrigamos duda alguna sobre el hecho de que idén-tico razonamiento es aplicable a una situación de hechos como la que ocupa hoy nuestra atención. Esto es, si el le-gislador “descriminaliza” una conducta, por la cual una persona ha sido enjuiciada y declarada culpable, dicha *857persona tendrá derecho a recibir los beneficios de esa acción legislativa siempre y cuando la sentencia que le fuera im-puesta no sea “final y firme”-, ello, repetimos, al amparo de las disposiciones del Art. 4 del vigente Código Penal de Puerto Rico, ante. Una interpretación contraria no sólo re-sulta ser impermisiblemente restrictiva, sino retrógrada.(6)
No podemos enfatizar lo suficiente el hecho de que la solución de esta controversia es de vital importancia para los apelantes Villafañe Fabián y Contreras Martínez. Ello así ya que, como es por todos conocido, el estar en “proba-toria” puede tener consecuencias desastrosas para una persona. A manera de ejemplo, debe recordarse que la Ley de Sentencia Suspendida establece que una nueva convic-ción mientras se esté disfrutando de los beneficios de una sentencia suspendida, aun cuando la misma sea por delito menos grave, puede acarrear la revocación de la mencio-nada probatoria y, por ende, el ingreso de la persona a una institución penal con el propósito de cumplir la sentencia originalmente impuesta. Véase 34 L.P.R.A. see. 1031.

 Citado por la profesora D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 91.


 De dicha opinión y sentencia disintieron los Jueces Asociados Señora Na-veira de Rodón, Señor Fuster Berlingeri y el Juez suscribiente.


 Resulta, cuando menos, curioso que uno de los tratadistas que más cita el Procurador General en apoyo de su errónea posición —el argentino Sebastián So-ler— realmente no sostiene la misma', esto es, aparentemente el Procurador malin-terpretó lo expresado por dicho tratadista. Soler, en su obra Derecho Penal Argentino, Buenos Aires, Tipográfica Editora Argentina, 1956, T. I, págs. 205-206, expresa, en lo pertinente, que:
“(b) la ley nueva que quita carácter delictivo a un hecho anteriormente repri-mido, cobra plena aplicación, por ser innecesario a la defensa social mantener bajo pena esa determinada clase de actos, y en consecuencia, es repugnante el manteni-miento de sanciones que el legislador estima innecesarias: principio de mínima sufi-ciencia: no ultraactividad.
“De acuerdo con nuestro sistema, tales principios no reconocen excepción al-guna, y ellos se aplican de pleno derecho, no sólo en las causas pendientes, sino también en cuanto a las penas impuestas, siempre que la ley más benigna se dictare antes de o durante el cumplimiento de aquéllas.” (Enfasis suplido.)
Como podemos notar, Sebastián Soler va aun más lejos que la mayoría de los tratadistas que han escrito al respecto. Soler postula la teoría de que la ley benigna debe ser aplicada, incluso, a situaciones en que las sentencias son “finales y firmes”; posición que, por los fundamentos que más adelante expondremos, no suscribimos.


 El escolio núm. 102, en referencia al texto transcrito, reza como sigue: “La Casación italiana de 17 de mayo de 1904 reconoce que debe aplicarse la ley más benigna, aunque ésta se haya publicado estando en trámite el recurso de casación. De esto ya no se duda más.” L. Jiménez de Asúa, Tratado de Derecho Penal, 3ra ed. rev., Buenos Aires, Ed. Losada, 1964, T. II, pág. 674.


 Compárese con el caso distinguible de Pueblo v. Moreno Morales I, 132 D.P.R. 261 (1992), en el cual este Tribunal se vio impedido de aplicar las disposiciones del Art. 4 (33 L.P.R.A. sec. 3004) en beneficio del acusado. Así actuamos, sin embargo, estableciendo la distinción de que la ley allí en controversia especificaba que “sus disposiciones serán aplicables a personas a ser juzgadas por hechos delictivos que se cometan a partir de la fecha de [la] vigencia [de esta ley]”. (Énfasis en el original.) Pueblo v. Moreno Morales I, ante, pág. 289.
Debe señalarse que el caso que cita el Procurador General, Pueblo v. Rosso Vázquez, 105 D.P.R. 905 (1977), en apoyo a su posición —a los efectos de que la “sentencia” a la cual alude el segundo párrafo del Art. 4 del Código Penal, ante, únicamente se refiere, conforme el Procurador, al “pronunciamiento de la sentencia por el tribunal sentenciador, esto es, el de primera instancia, y no en apelación”— no sostiene dicha posición.
Dicha decisión lo que sí resuelve es que el artículo 4 no podrá aplicarse a con-victos cumpliendo condenas si la sentencia apelada se dictó antes de la fecha de vigencia del Código Penal del 1974. Esto lo impide la cláusula de reserva, contenida en los Arts. 281 y 282 del Código Penal, 33 L.P.R.A. sees. 4625-4626, el cual establece específicamente que las disposiciones del Artículo 4 “se aplicarán solamente con ca-rácter prospectivo a partir de la fecha de la vigencia del Código”. D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1993, pág. 6.


 Sorprende, por último, la posición asumida por el Juez Asociado Señor Her-nández Denton, en la opinión de conformidad que emite, a los efectos de que los aquí apelantes no tienen derecho al beneficio provisto por la Asamblea Legislativa, al eliminar el carácter delictivo de la conducta en controversia, debido al hecho de que en las resoluciones y leyes que aprobó a esos efectos no se indicó específicamente que dicha acción se aplica a los apelantes. Olvida el distinguido Juez que la Asamblea Legislativa de este País al legislar, lo hace para el bienestar general de la sociedad y no para el beneficio exclusivo de determinadas personas.